Warner, Chief Justice.
The plaintiff brought his action against the defendant in the statutory form to recover the possession of certain lands therein described. On the trial of the case the jury found a verdict for the plaintiff for the premises in dispute. A motion was made for a new trial on the grounds therein stated, which was overruled, and the defendant excepted.
1. It appears from the evidence in the record, that the plaintiff offered in evidence a deed from Gibson to Worthan, and a deed from Cochran to Zellars, and a deed from •Zellars to Collins, the plaintiff, as evidence of his legal title to the land sued for, and the question is whether the plaintiff showed such a legal title to the land in himself as -would entitle him under the law to recover the possession of it from the defendant? In our judgment he did not, inasmuch as the plaintiff was bound to recover upon the strength of his own title, and not upon the weakness of the defendant’s title.
2. It was insisted, however, in view of the facts of this case as disclosed in the record, that the defendant was estopped from denying the plaintiff’s title to the land. However that might have been, if the plaintiff had instituted an equitable proceeding to obtain his just rights in view of the peculiar facts of the case, instead of suing for the land upon his alleged legal title, we express no opinion, but we reverse the judgment on the ground that the plaintiff did not show such a legal title to the land in dispute as entitled him, under the law, to recover the possession of it from the defendant in an action of ejectment.
Let the judgment of the court below be reversed.